Citation Nr: 1501433	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) regional office in Little Rock, Arkansas (RO).  The case was remanded by the Board in February 2014 for additional development, to include an eye evaluation and nexus opinion.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in February 2012, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his entrance examination in April 1976, the Veteran reported that he had always had weakness in his left eye.  His ocular motility was found to be abnormal and left eye squints was noted as a defect or diagnosis on the entrance examination report.  The Veteran was referred for an eye consultation at that time.  His uncorrected and corrected vision for his left eye was 20/400.  The Veteran was assessed with a lateral strabismus of the left eye with a divergent squint of 12 to 17 degrees.  Because this left eye disability was noted at entrance, the presumption of soundness does not attach and this claim of service connection for a left eye disability is one for service aggravation.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

Later during service, in April 1979, the Veteran underwent left eye surgery to address the chief complaint of his eyes turning out.  A history was noted at that time that the Veteran had meningitis when he was two years old with resultant exotropia of the left eye.  The diagnoses at the time of the surgery were acquired left eye exotropia and secondary amblyopia.  The surgery entailed resections of the left lateral and medial rectus of the left eye.

At his February 2012 Board hearing, the Veteran acknowledged that he had left eye problems prior to service, but that the in-service surgery did not make his left eye any better.  He stated that he began to experience symptoms of redness, blurriness and decreased vision.  The Veteran recalled that a doctor told him that his eyes were worse because of the surgery.  Current post-service treatment records continue to show diagnoses of left eye exotropia and amblyopia.

A strabismus is a deviation of the eye which the patient cannot overcome, also called squint.  Dorland's Illustrated Medical Dictionary at 1766 (30th ed. 2003).  Exotropia is a type of external strabismus.  Id.  Amblyopia is impairment of vision without detectable organic lesion of the eye.  Id.  at 57.  Strabismic amblyopia results from suppression of vision in one eye to avoid diplopia.  Id. 

As noted in the February 2014 remand, a medical opinion should be obtained that comments on whether the Veteran's left eye disability is a mere congenital or developmental defect because such are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2014).  However, disability that is superimposed upon a congenital defect may be service connected.  See VAOPGCPREC 82-90 (July 18, 1990).  Additionally, the opinion should address whether the Veteran's pre-existing left eye disability underwent an increase in severity during service and whether any increase was undebatably the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Although this case was remanded by the Board in February 2014 to obtain a medical nexus opinion, and the evidence indicates that the Veteran was notified in April 2014 to report for a scheduled VA examination on May 8, 2014, he failed to report for the examination.  However, it is noted on behalf of the Veteran in October 2014 that, by the time the Veteran received notice of the scheduled examination, he was unable to find transportation to attend and was unaware at the time that he could call and reschedule the evaluation.  It is requested that the Veteran be rescheduled for another VA evaluation.  Based on the circumstances in this case, the Board will provide the Veteran with a final opportunity to report for a VA evaluation.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will take appropriate action to contact the Veteran and ask him to provide the names, addresses and approximate dates of treatment for all health care providers, including VA, who may possess additional records pertinent to treatment for a left eye disability that are not currently on file, such as treatment records dated after the most recent medical evidence on file dated in May 2013.  After obtaining any necessary authorization from the Veteran for the release of his private medical records, the AMC/RO will obtain and associate with the file all identified records, VA and private, that are not currently on file.  

All attempts to secure the above evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his agent must then be given an opportunity to respond.  

2.  Thereafter, the AMC/RO will schedule the Veteran for a VA eye examination to determine the nature and likely etiology of his claimed left eye disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's current left eye disability and comment on whether it is a congenital defect.  A defect is a structural or inherent abnormality or condition that is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.   The examiner will also comment on whether there is any disability superimposed on any identified congenital defect.

The Veteran had a preexisting left eye disability when he entered active service.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the preexisting disability increased in severity (beyond a mere flare-up) during active service.  If so, the examiner should also provide an opinion as to whether it is undebatable that any increase in severity was a result of the natural progress of the disease.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address of record.  It will also be indicated whether any notice that was sent was returned as undeliverable.  

4.  After completion of the above, and any other development the AMC/RO deems necessary, the AMC/RO should consider all of the evidence of record and 
re-adjudicate the Veteran's claim for service connection for a left eye disability based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 


Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

